Citation Nr: 0330321	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1980 
to June 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a December 1999 statement, the veteran reported that he 
was not employable.  The Board construes this statement as an 
informal claim of entitlement to a total disability rating 
based on unemployability due to service-connected disability.  
The matter is referred to the RO for the appropriate action.   


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
must be afforded the veteran in the adjudication of this 
claim.  

The veteran seeks an increased evaluation for his service-
connected psychiatric disability, beyond the currently 
assigned 30 percent evaluation.  He underwent a VA 
examination for disability evaluation in May 2002.  The 
examiner stated that no medical record was available for 
review prior to the evaluation.  It was then stated that the 
claims file was available and reviewed.  The examiner also 
reported that all the information contained in the 
examination report was provided by the veteran and was 
according to his account of events.  The examination report 
appears to be essentially a recitation by the veteran of his 
history and his complaints.  If an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  An examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Another examination which includes a complete review of the 
veteran's past medical records is necessary in order to 
evaluate his current impairment.   

In addition, the Board notes that the veteran was noted to 
have a GAF of 50 on his most recent VA examination in May 
2002.  Recent VA outpatient and hospitalization records 
reflect several GAF scores, ranging from in the 30's to in 
the 70's.  Global Assessment of Functioning (GAF) is a scale 
from 0 to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness." Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 31 to 40 is defined as 
"some impairment in reality testing or communication (e.g., 
speech illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school)."  A GAF of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Reconciliation of 
the wide range of GAF scores is necessary to adequately 
evaluate the veteran's current impairment.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1. The RO should schedule the veteran for 
an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's service-connected 
psychiatric disability.  The claims file 
including all medical records contained 
therein, and a copy of this remand must 
be made available to the examiner for 
review.  The examiner must state in the 
examination report that this has been 
accomplished.  The examiner should 
indicate the veteran's overall 
psychological, social, and occupational 
functioning due to his service-connected 
psychiatric disability using the Global 
Assessment of Functioning (GAF) Scale, 
including a definition of the numerical 
code assigned in accordance with the 
Psychiatric Associations DSM IV.  All 
indicated tests and studies should be 
performed.  An opinion concerning the 
veteran's ability to work must also be 
given.  A complete rationale for all 
opinions and conclusions expressed should 
be given.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
symptomatology that are vital to his 
claim.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  After the above has been 
accomplished, the RO should review the 
file and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2003); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service- 
connected psychiatric disability, taking 
into consideration the rating criteria in 
effect prior to November 7, 1996 as well 
as the current criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).




After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




